DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vijaya Kumar et al. (2017/0355377).
Regarding applicant claim 1, Vijaya Kumar discloses a method for generating a context-dependent experience for a driver of a vehicle, the method comprising: 
receiving, at a system controller, driving context data regarding a driving situation ([0224]-[0230] “driver heatlh information… track precisely driver activities”); 
accessing, by the system controller, a set of content triggering rules defining at least one content triggering event ([0229] “driver-facing camera detecting driver characteristics indicative of drowsiness, fatigue, or anxiety such as facial expressions, head nods, or eye blinking or closing”); 
identifying a content triggering event, by the system controller, based on (a) the received driver context data and (b) the set of content triggering rules; 
in response to identifying the content triggering event, selecting, by the system controller, a human-perceivable content element to output to the driver from a set of human-perceivable driver experience actions ([0229] “driver-facing camera detecting driver characteristics indicative of drowsiness, fatigue, or anxiety such as facial expressions, head nods, or eye blinking or closing”); and 
controlling, by the system controller, an output device to output the selected human-perceivable content element to the driver ([0124]-[0129] vehicle outputs and driver deivces… include and are not limited to audio-output; visual output; vehicle dynamics actuators; vehicle-climate actuators such as those controlling HVAC system temperature).  
Regarding applicant claim 2, Vijaya Kumar discloses wherein receiving driving context data at the system controller comprises receiving vehicle operation data related to a current operation of the vehicle, the vehicle operation data comprising at least one of (a) sensor-based vehicle data generated by at least one sensor monitoring at least one operational aspect of the vehicle, or (b) vehicle location data generated by a Global Positioning System (GPS) system ([0034]-[0035] “sensor data relates to features such as vehicle operations vehicle position and vehicle pose”).  
Regarding applicant claim 3, Vijaya Kumar discloses wherein receiving driving context data at the system controller comprises: receiving vehicle operation data related to a current operation of the vehicle; and receiving environmental data regarding an environment external to the vehicle ([0034]-[0035] “sensor data relates to features such as vehicle operations vehicle position and vehicle pose”; [0068] “environment about the vehicle”).  
Regarding applicant claim 4, Vijaya Kumar discloses wherein receiving environmental data regarding an environment external to the vehicle comprises receiving environmental data from a remote server via a wireless network ([0027] “external networks… such as remote servers”).  
Regarding applicant claim 5, Vijaya Kumar discloses wherein: the received vehicle operation data comprises Global Positioning System (GPS) data indicating a location of the vehicle; and the received environmental data includes location-specific environment data associated with the location of the vehicle or a defined related location, wherein the location-specific environment data includes at least one of (a) weather data, (b) traffic data, (c) traffic light data, or (d) road classification data ([0036] world-facing sensors… traffic signs, traffic lights, pedestrians”).   
Regarding applicant claim 6, Vijaya Kumar discloses wherein the step of identifying a content triggering event based on (a) the received driver context data and (b) the set of content triggering rules comprises: determining, by the system controller, a predicted stop time; and comparing the predicted stop time to at least one threshold time ([0266]-[0269] “stop sign/red light warning… Adapting timing or other manner by which navigation information is provided to the driver” ).  
Regarding applicant claim 7, Vijaya Kumar discloses wherein determining a predicted stop time comprises: receiving traffic data or traffic light data from a remote server via wireless communications; and determining a predicted stop time based on the received traffic data or traffic light data ([0223]-[0237]).  
Regarding applicant claim 8, Vijaya Kumar discloses wherein receiving driving context data at the system controller comprises accessing historical driver navigation data for the driver; and selecting a human-perceivable content element to output to the driver in response to identifying the content triggering event comprises: determining a current location of the vehicle; predicting a navigation route of the vehicle based on the current location of the vehicle and the historical driver navigation data for the driver; selecting a human-perceivable content element to output to the driver based at least on the predicted navigation route of the vehicle ([0098] “navigation.. receiving add-on-device data regarding driver physiology or virtualizing the resource”; [0220]-[0221] “system can adjust a wide variety of notification factors such as mode audio, visual, and/or haptic, timing, tone, frequency, tempo, volume, brightness… notifications are provided to the driver… system can also adjust navigation settings, such as an amount of advance notice provided to the driver about an upcoming needed maneuver such as a turn”).  
Regarding applicant claim 9, Vijaya Kumar discloses comprising: accessing historical driver navigation data for the driver; determining a current location of the vehicle; predicting a navigation route of the vehicle based on the current location of the vehicle and the historical driver navigation data for the driver; and selecting the set of human-perceivable content elements, from a larger set of human- perceivable content elements, based at least on the predicted navigation route of the vehicle ([0098] “navigation.. receiving add-on-device data regarding driver physiology or virtualizing the resource”; [0220]-[0221] “system can adjust a wide variety of notification factors such as mode audio, visual, and/or haptic, timing, tone, frequency, tempo, volume, brightness… notifications are provided to the driver… system can also adjust navigation settings, such as an amount of advance notice provided to the driver about an upcoming needed maneuver such as a turn”).  
Regarding applicant claim 10, Vijaya Kumar discloses wherein selecting a human-perceivable content element to output to the driver in response to identifying the content triggering event comprises: determining, by the system controller, a stressfulness stage for the driver; and selecting, by the system controller, a human-perceivable content element based at least on the determined stressfulness stage ([0220]-[0221] “system can adjust a wide variety of notification factors such as mode audio, visual, and/or haptic, timing, tone, frequency, tempo, volume, brightness… notifications are provided to the driver… system can also adjust navigation settings, such as an amount of advance notice provided to the driver about an upcoming needed maneuver such as a turn”; [0228] “information collected or generated by the system can be used to more accurately predict driver fatigue, drowsiness, or anxiety that may adversely affect driving”).  
Regarding applicant claim 11, Vijaya Kumar discloses wherein: determining the stressfulness stage for the driver comprises: receiving vehicle operation data related to a current operation of the vehicle; and receiving driver data regarding a mental state of the driver; determining a stressfulness stage for the driver based on the received vehicle operation data and the received driver data regarding the mental state of the driver ([0228]-[0232] “information collected or generated by the system can be used to more accurately predict driver fatigue, drowsiness, or anxiety that may adversely affect driving”).  
Regarding applicant claim 12, Vijaya Kumar discloses wherein receiving driver data comprises (a) receiving sensor-based driver data generated by at least one sensor configured to monitor the driver, or (b) accessing a driver profile including driver-specific data ([0228]-[0232] “information collected or generated by the system can be used to more accurately predict driver fatigue, drowsiness, or anxiety that may adversely affect driving”).
Regarding applicant claim 13, Vijaya Kumar discloses wherein: the set of human-perceivable content elements comprises a set of audio clips having different lengths; and selecting a human-perceivable content elements to output to the driver in response to identifying the content triggering event comprises: determining, by the system controller, a predicted stop time; and selecting, from the set of audio clips, an audio clip having a length consistent with the predicted stop time ([0220]-[0221] “system can adjust a wide variety of notification factors such as mode audio, visual, and/or haptic, timing, tone, frequency, tempo, volume, brightness… notifications are provided to the driver… system can also adjust navigation settings, such as an amount of advance notice provided to the driver about an upcoming needed maneuver such as a turn”).  
Regarding applicant claim 14, Vijaya Kumar discloses wherein controlling the output device to output the selected human-perceivable content element to the driver comprises controlling at least one speaker to play a selected audio clip ([0082] “speakers”; [0142]; [0209]).  
Regarding applicant claim 15, Vijaya Kumar discloses wherein controlling the output device to output the selected human-perceivable content element to the driver comprises at least one of: controlling a display screen or other lighting; controlling a heater or haptic feedback device provided in a seat; or controlling an HVAC system of the vehicle ([0220]-[0221] “system adjusts non-dynamic vehicle systems such as HVAC system or infotainment system… system can adjust a wide variety of notification factors such as mode audio, visual, and/or haptic, timing, tone, frequency, tempo, volume, brightness… notifications are provided to the driver… system can also adjust navigation settings, such as an amount of advance notice provided to the driver about an upcoming needed maneuver such as a turn”).  
Regarding applicant claim 16, Vijaya Kumar discloses a system for generating a context-dependent experience for a driver of a vehicle, the system comprising: 
at least one driving context data source provided in the vehicle and configured to generate or access driving context data regarding a driving situation ([0224]-[0230] “driver heatlh information… track precisely driver activities”); 
an output device configured to output human-perceivable content ([0220]-[0221]); and 
a system controller comprising a processor configured to execute computer-readable instructions stored in non-transitory media to: 
receive the driving context data from the at least one driving context data source; 
access a set of content triggering rules defining at least one content triggering event ([0226]-[0227]); 
identify a content triggering event based on (a) the received driver context data and (b) the set of content triggering rules ([0228]-[0232] “information collected or generated by the system can be used to more accurately predict driver fatigue, drowsiness, or anxiety”); 
in response to identifying the content triggering event, select a human-perceivable content element to output to the driver, from the set of human-perceivable content elements; control the output device to output the selected human-perceivable content element to the driver ([0220]-[0221] “system can adjust a wide variety of notification factors such as mode audio, visual, and/or haptic, timing, tone, frequency, tempo, volume, brightness… notifications are provided to the driver… system can also adjust navigation settings, such as an amount of advance notice provided to the driver about an upcoming needed maneuver such as a turn”).    
Regarding applicant claim 17, Vijaya Kumar discloses wherein receiving driving context data at the system controller comprises receiving vehicle operation data related to a current operation of the vehicle, the vehicle operation data comprising at least one of (a) sensor-based vehicle data generated by at least one sensor monitoring at least one operational aspect of the vehicle, or (b) vehicle location data generated by a Global Positioning System (GPS) system ([0034]-[0035] “sensor data relates to features such as vehicle operations vehicle position and vehicle pose”).  
Regarding applicant claim 18, Vijaya Kumar discloses wherein receiving driving context data at the system controller comprises: receiving vehicle operation data related to a current operation of the vehicle; and receiving environmental data regarding an environment external to the vehicle ([0034]-[0035] “sensor data relates to features such as vehicle operations vehicle position and vehicle pose”; [0068] “environment about the vehicle”).  
Regarding applicant claim 19, Vijaya Kumar discloses wherein receiving environmental data regarding an environment external to the vehicle comprises receiving environmental data from a remote server via a wireless network ([0027] “external networks… such as remote servers”).  
Regarding applicant claim 20, Vijaya Kumar discloses wherein: the received vehicle operation data comprises Global Positioning System (GPS) data indicating a location of the vehicle; and the received environmental data includes location-specific environment data associated with the location of the vehicle or a defined related location, wherein the location-specific environment data includes at least one of (a) weather data, (b) traffic data, (c) traffic light data, or (d) road classification data ([0036] world-facing sensors… traffic signs, traffic lights, pedestrians”).   
Regarding applicant claim 21, Vijaya Kumar discloses wherein the step of identifying a content triggering event based on (a) the received driver context data and (b) the set of content triggering rules comprises: determining, by the system controller, a predicted stop time; and comparing the predicted stop time to at least one threshold time ([0266]-[0269] “stop sign/red light warning… Adapting timing or other manner by which navigation information is provided to the driver” ).  
Regarding applicant claim 22, Vijaya Kumar discloses wherein determining a predicted stop time comprises: receiving traffic data or traffic light data from a remote server via wireless communications; and determining a predicted stop time based on the received traffic data or traffic light data ([0223]-[0237]).  
Regarding applicant claim 23, Vijaya Kumar discloses wherein: the set of human-perceivable content elements comprises a set of audio clips having different lengths; and selecting a human-perceivable content elements to output to the driver in response to identifying the content triggering event comprises: determining, by the system controller, a predicted stop time; and selecting, from the set of audio clips, an audio clip having a length consistent with the predicted stop time ([0220]-[0221] “system can adjust a wide variety of notification factors such as mode audio, visual, and/or haptic, timing, tone, frequency, tempo, volume, brightness… notifications are provided to the driver… system can also adjust navigation settings, such as an amount of advance notice provided to the driver about an upcoming needed maneuver such as a turn”).  
Regarding applicant claim 24, Vijaya Kumar discloses wherein controlling the output device to output the selected human-perceivable content element to the driver comprises controlling at least one speaker to play a selected audio clip ([0082] “speakers”; [0142]; [0209]).  
Regarding applicant claim 25, Vijaya Kumar discloses wherein controlling the output device to output the selected human-perceivable content element to the driver comprises at least one of: controlling a display screen or other lighting; controlling a heater or haptic feedback device provided in a seat; or controlling an HVAC system of the vehicle ([0220]-[0221] “system adjusts non-dynamic vehicle systems such as HVAC system or infotainment system… system can adjust a wide variety of notification factors such as mode audio, visual, and/or haptic, timing, tone, frequency, tempo, volume, brightness… notifications are provided to the driver… system can also adjust navigation settings, such as an amount of advance notice provided to the driver about an upcoming needed maneuver such as a turn”).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661